UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4975


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY T. HOFFMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:09-cr-00216-1)


Submitted:   February 10, 2011            Decided:    March 18, 2011


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.     R. Booth
Goodwin, II, United States Attorney, Perry D. McDaniel, Special
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodney    T.    Hoffman         pled     guilty    pursuant       to   a   plea

agreement to one count of storage of hazardous waste without a

permit, in violation of 42 U.S.C. § 6928(d)(2)(A) (2006).                                  On

appeal, he challenges the district court’s denial of his request

for a downward departure under Application Notes 7 and 8 to the

Commentary for U.S. Sentencing Guidelines Manual § 2Q1.2 (2009).

We dismiss the appeal.

              This court does not have jurisdiction to review the

denial of a downward departure so long as the district court

recognized     the     authority         to     depart.        See     United   States     v.

Bayerle,   898    F.2d       28,     30-31      (4th    Cir.    1990).      “Because     the

district      court’s     refusal          to       depart     downward    followed      its

conclusion that the evidence did not support a departure, its

ruling   on    this     issue      is   not     reviewable       on    appeal.”      United

States v. Quinn, 359 F.3d 666, 682 (4th Cir. 2004).

              Because we conclude that the district court recognized

the authority to depart and found that the evidence did not

support a departure, we dismiss the appeal.                            We dispense with

oral   argument        because       the      facts    and     legal     contentions     are

adequately     presented        in      the     materials      before     the   court    and

argument would not aid the decisional process.

                                                                                  DISMISSED



                                                2